                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


 United States of America,                         Case No. 20-cr-261 (DSD/TNL)

                      Plaintiff,
                                                     ARRAIGNMENT NOTICE
 v.                                                          &
                                                           ORDER
 Aditya Raj Sharma,

                      Defendant.


      This matter comes before the Court on Defendant Aditya Raj Sharma’s Fourth

Motion for Extension of Time to File Pretrial Motions, ECF No. 36, and Fourth Motion to

Exclude Time Under the Speedy Trial Act, ECF No. 37. Defendant has also filed a

Statement of Facts in Support of Exclusion of Time Under Speedy Trial Act, ECF No. 38.

Defendant requests a two-month extension of the motions-filing and hearing dates as “all

parties agree that more time is needed to continue settlement discussions before

proceeding.” ECF No. 36 at 1. The Government has no objection to the requested

extension. The Court subsequently communicated with counsel via e-mail as to whether

the arraignment set for May 27, 2021, could remain as previously scheduled.

      Additionally, beginning on March 13, 2020, and continuing thereafter, the

Honorable John R. Tunheim, Chief District Judge for the United States District Court for

the District of Minnesota, has issued a series of General Orders in connection with the




                                           1
COVID-19 pandemic, addressing, among other things, criminal proceedings and trials. 1

On April 29, 2021, Chief Judge Tunheim entered General Order No. 28, which allows

limited in-person proceedings to start on May 3, 2021, for defendants who decline to

consent to conducting the proceeding using videoconferencing, or telephone conferencing

if videoconferencing is not reasonably available. See generally In re: Updated Guidance

to Court Operations Under the Exigent Circumstances Created by COVID-19, Gen. Order

No. 28 (D. Minn. Apr. 29, 2021). General Order No. 28 states that because only limited

in-person proceedings may be held each day, criminal proceedings may be continued until

the date that the criminal proceeding takes place.

        General Order No. 28 continues to encourage the use of videoconferencing in

criminal proceedings and states that, with the defendant’s consent, criminal proceedings

will be conducted by videoconferencing, or telephone conferencing if videoconferencing

is not reasonably available. 2 General Order No. 28 further provides that the presiding judge

will enter orders in individual cases to extend deadlines and exclude time under the Speedy

Trial Act to address delays attributable to COVID-19.

        Pursuant to 18 U.S.C. § 3161(h), this Court finds that the ends of justice served by

granting a continuance outweigh the best interests of the public and Defendant in a speedy

trial and such continuance is necessary to provide Defendant and his counsel reasonable



1
  All General Orders related to the COVID-19 pandemic may be found on the Court’s website at
https://www.mnd.uscourts.gov/coronavirus-covid-19-guidance.
2
  See also General Order No. 27, which went into effect on March 25, 2021, vacated General Order No. 24, and
extended the Court’s authorization to conduct certain criminal proceedings via video or telephone conference
pursuant to the CARES Act “[b]ecause the emergency created by the COVID-19 outbreak continues to materially
affect the functioning of court operations in the District of Minnesota.” In re: Updated Guidance to Court
Operations Under the Exigent Circumstances Created by COVID-19, Gen. Order No. 27 (D. Minn. Mar. 24, 2021).

                                                     2
time necessary for effective preparation and to make efficient use of the parties’ resources.

Based on all the files, records, and proceedings herein, IT IS HEREBY ORDERED that:

       1.     Defendant’s Fourth Motion for Extension of Time to File Pretrial Motions,

ECF No. 36, is GRANTED.

       2.     Defendant’s Fourth Motion to Exclude Time Under the Speedy Trial Act,

ECF No. 37, is GRANTED.

       3.     The period of time from April 29 through July 27, 2021, shall be excluded

from Speedy Trial Act computations in this case.

       4.     The arraignment hearing shall remain scheduled for May 27, 2021 at

1:30 p.m. before the undersigned. Defendant has indicated through counsel that he

consents to arraignment by videoconference.               ECF No. 39.    Accordingly, the

arraignment will now take place via Zoom. Log-in information will be provided to

counsel in advance of the hearing.

       5.     All motions in the above-entitled case shall be filed and served consistent

with Federal Rules of Criminal Procedure 12(b) and 47 on or before July 6, 2021.          D.

Minn. LR 12.1(c)(1). Two courtesy copies of all motions and responses shall be delivered

directly to the chambers of Magistrate Judge Leung.

       6.     Should Defendant file pretrial motions, counsel shall also file a letter on

or before July 6, 2021, indicating whether Defendant consents to a motions hearing

by videoconference.

       7.     Counsel shall electronically file a letter on or before July 6, 2021, if no

motions will be filed and there is no need for hearing.

                                             3
       8.     All responses to motions shall be filed by July 20, 2021. D. Minn. LR

12.1(c)(2).

       9.     Any Notice of Intent to Call Witnesses shall be filed by July 20, 2021. D.

Minn. LR. 12.1(c)(3)(A).

       10.    Any Responsive Notice of Intent to Call Witnesses shall be filed by July 23,

2021. D. Minn. LR 12.1(c)(3)(B).

       11.    A motions hearing will be held pursuant to Federal Rules of Criminal

Procedure 12(c) where:

              a.    The government makes timely disclosures and a defendant pleads

                    particularized matters for which an evidentiary hearing is necessary;

                    or

              b.    Oral argument is requested by either party in its motion, objection or

                    response pleadings.

       12.    If required, the motions hearing shall take place before the undersigned

on July 27, 2021, at 1:30 p.m., in Courtroom 9W, Diana E. Murphy U.S. Courthouse,

300 South Fourth Street, Minneapolis, Minnesota. D. Minn. LR 12.1(d).




                                [Continued on next page.]




                                            4
      13.    The trial date, and other related dates, will be rescheduled following the

ruling on pretrial motions. Counsel must contact the Courtroom Deputy for United

States District Judge David S. Doty to confirm the new trial date.




Dated: May    3    , 2021                            s/ Tony N. Leung
                                              TONY N. LEUNG
                                              United States Magistrate Judge
                                              District of Minnesota

                                              United States v. Sharma
                                              Case No. 20-cr-261 (DSD/TNL)




                                          5
